Hotchkiss, J. (dissenting):
On February 8,1912, plaintiff delivered to the defendant in New York city a case of merchandise consisting of dresses or gowns consigned to the People’s Store at Coffeyville, Kans., the shipment being routed over the Santa Fe railroad. It was conceded on the trial that, the goods arrived at their destination within a reasonable time; that the consignee was promptly notified of their arrival; that the consignee in due time notified the agent of the Santa Fe that it refused to accept the shipment, and that notice of this fact was not given to plaintiff until as hereinafter stated.
On or about April twenty-fourth plaintiff received a letter from the consignee saying that it refused to accept the goods. *774On April twenty-sixth plaintiff showed this letter to defendant’s agent in New York city, and in reply to his query as to what he should do to get his goods back “ by the next express,” plaintiff was told to sign a return order. Having signed such an order, plaintiff was informed by the agent that defendant would have to communicate with its agent in Chicago who in turn would take the matter up with the Santa Fe agent at Coffeyville, and that it would probably take a week or more to get the goods back, but that if plaintiff would go to the office of the Santa Fe in New York city, he would find it had a direct wire to Coffeyville and could get the shipment back in three days. On this suggestion, plaintiff went to the office of the Santa Fe and explained the situation, saying at the same time that if he could get the goods back in three days he could sell them for their full value, but otherwise the season for their sale would be lost. The agent of the Santa Fe agreed to telegraph to Coffeyville and ascertain whether the goods were still in possession of his company, and if so, he promised to have them returned at once by express. On May third plaintiff was notified by the Santa Fe agent that the package had been delivered to the consignee on March 28, 1912. Having again communicated with the consignee plaintiff was told that the goods had not been accepted, of which fact plaintiff informed the Santa Fe agent and was again told that the goods had been delivered to the consignee on March twenty-eighth. Later the Santa Fe’s representatives discovered this was a mistake, and about May twentieth they informed plaintiff of their error, that the case had never been delivered and was still in their possession, and asked what disposition plaintiff wished made of it. Thereupon plaintiff declared that he had lost his market for a sale of the goods and demanded reparation from the Santa Fe. The goods were finally returned to plaintiff, but at his expense and were sold at a considerable loss, for which this action was brought.
The question whether the defendant or the Santa Fe were under any duty to promptly notify plaintiff that the consignee had refused to accept the goods is not, I think, in the case, because concededly plaintiff received notice from the consignee that the goods had been rejected, and up to April *775twenty-eighth, when he called on defendant and informed it of this fact, the goods had not depreciated in value and plaintiff had suffered no damage. The loss occurred thereafter and arose from the misinformation received by plaintiff from the Santa Fe on May third that the package had been delivered, and the subsequent failure of the Santa Fe to return the goods as directed. If defendant is under any liability, I see no reason for releasing it because of plaintiff’s negotiations with the Santa Fe. E the Santa Fe was defendant’s agent when it was first approached by plaintiff, it was as much defendant’s duty as it was the duty of the Santa Fe to inform plaintiff correctly as to whether the goods had or had not been delivered; and if they had not been, then to return the goods on plaintiff’s request — and for the performance of this duty, especially in the light of the fact that the plaintiff sought the Santa Fe at the defendant’s suggestion, plaintiff had the right to treat with the Santa Fe, because it was a matter directly concerned with its agency.
We are thus brought to the main question. Because of the exceptions in the bill of lading the defendant cannot be held for any loss unless it be under that part of section 20 of the Interstate Commerce Law known as the Carmack Amendment to the Hepburn Bill. (See 24 U. S. Stat. at Large, 386, § 20, as amd. by 34 id. 593, 595, § 7. See, also, 34 U. S. Stat. at Large, 838, Res. No. 47.) The defendant claims that the act was intended to apply only so long as the goods are en route and the duty of the carrier qua carrier continues; that where transportation has been completed to the ultimate point of delivery and notice of arrival has been given or the fact of arrival has been brought home to the consignee, the obligation of the initial carrier ceases and the act no longer applies. I think this is too narrow a construction and one in accord neither with the letter nor the spirit of the act. The reasons for the passage of the act were judicially noticed in Atlantic Coast Line v. Riverside Mills (219 U. S. 186, 200, 201), where it is said to have been the intention of Congress to give to the shipper the benefit of a through contract against the initial carrier and to relieve him in case of loss or damage from being compelled to go to some distant point and there inconveniently and *776expensively pursue his remedy against the carrier actually responsible for the injury. Speaking of its civil as distinguished from its penal provisions, Mr. Justice White writing for the court in New York, N. H. & H. Railroad v. Interstate Commerce Com. (200 U. S. 361, 391) said that “ the statute was remedial and is, therefore, entitled to receive that interpretation which reasonably accomplishes the great public purpose which it was enacted to subserve.” It is true it is commonly said that after goods have arrived at their destination and the consignee has had notice of their arrival and a reasonable opportunity to take the goods away, the responsibility of the carrier as such ceases and it becomes a warehouseman. But this, I take it, is an expression of the nature of the duty and obligation then resting upon the carrier and is not by any means intended as expressive of the view that the carrier is then relieved of all duties and obligations growing out of its original contract with the shipper. As was said in Becker v. Pennsylvania R. R. Co. (109 App. Div. 230, 234): “The common carrier, however, does not necessarily relieve himself from all liability by giving timely notice to the consignee of the arrival of the goods, even although he fails to remove them within a reasonable time.
‘ If the consignee neglect to accept or to receive the goods, the carrier is not thereby justified in abandoning them, or in negligently exposing them to injury. If they are not accepted and received when notice is given of their arrival, he may relieve himself from responsibility by placing the goods in a warehouse for and on account of the consignee, but so long as he has the custody, a duty devolves upon him to take care of the property and preserve it from injury.’ (Scheu v. Benedict, 116 N. Y. 513.) ” This duty does not arise out of any new agreement but is an implied obligation growing out of the original contract of carriage. (Chicago & Alton R. R. Co. v. Kirby, 225 U. S. 155; Great Western Ry. Co. v. Crouch, 3 Hurlst. & N. 183, 195; Metzenburg v. Highland Ry. Co., 7 Scotch Sess. Cas. [3d series (1869)] 919, 922.) As I have shown, the breach of duty in this case arose from the misinformation given by the Santa Fe concerning the fact of delivery, thus preventing plaintiff from securing a return of the goods in time to enable him to sell them fór a sum which then represented *777their value. Had the loss arisen with respect to some matter pertaining to the return of the goods as distinguished from their delivery, it might be plausibly urged that a new contract had attached to which the initial carrier for the original carriage was a stranger. But I can see no difference between the present case where the loss arose from misinformation given by the ultimate carrier concerning the fact of delivery and one where the loss arose out of its misdelivery or total failure to deliver. By its through bill of lading this defendant constituted the Sante Fe its agent “for all purposes of transportation and delivery ” and the case must be treated as though the ultimate point of destination was on defendant’s own line, and defendant’s obligations are the same as if the loss complained of had been occasioned by its negligence. (Galveston, H. & S. A. R. Co. v. Wallace, 223 U. S. 481, 491, 492.) In Nashville, C. & St. L. Ry. Co. v. Dreyfuss- Weil Co. (150 Ky. 333) it was held that where goods were shipped to the order of the shipper with instructions to notify another party on arrival, it was incumbent upon the company to notify the shippers on refusal of the person named in the bill of lading to be notified, to accept delivery, and that the initial carrier was liable under the act for the destruction of the goods while lying in the warehouse of the ultimate carrier, no such notice having been given. In that case the court, relying on the term “transportation,” as defined in section 1 of the act, said that it ‘ ‘ must be presumed to have been intended by Congress to go as far as Congress had power to regulate the subject, and to make the initial carrier liable for any loss of the property until its interstate shipment was completed.” Section 1 of the act says: “The term ‘transportation’ shall include * * * all services in connection with the receipt, delivery, elevation, and transfer in transit, ventilation, refrigeration or icing, storage, and handling of property transported.” (24 U. S. Stat. at Large, 379, § 1, as amd. by 34 id. 584, § 1, and 36 id. 544, 545, § 7.) I can conceive of no circumstances under which “ storage ” may become a part of the duty of a carrier by land while the goods are en route or before they have reached their final destination and the duty to deliver has attached. Undoubtedly, the Interstate Commerce Commission has juris*778diction to regulate storage charges of railroads amenable to the act. Their exercise of such jurisdiction is notorious. (See Wilson Produce Co. v. Penn. R. R. Co., 14 I. C. C. Rep. 170.) It seems to me clear, taking the above paragraph of section 1 as a whole, and having regard for the phrase “ storage, and handling of property transported,” and especially in view of the intent of Congress in passing the act, that the duties imposed by the act continue until every obligation assumed by or as a necessary incident to the contract of carriage has been fully performed. Nor do I find anything in section 20 to limit this result. By it the initial as well as the subsequent carrier is made liable “for any loss, damage, or injury to such property.” (See 24 U. S. Stat. at Large, 386, § 20, as amd. by 34 id. 593, 595, § 7.) This phrase is not necessarily confined to physical “ damage, or injury.” The words must have been used with regard for their effect on the value of shipments, which was the practical question involved, and the value of seasonable goods may as readily be diminished by their unlawful detention until the season has passed as by acts causing physical depreciation. In Coovert v. Spokane, P. & S. Ry. Co. (80 Wash. 87) the consignee had refused to accept the goods, whereupon the consignor surrendered the bill of lading to the initial carrier and ordered the return of the shipment, but the ultimate carrier thereafter delivered the goods to the consignee and they were lost to the consignor. It was held that the initial earner was liable under the act and could be held as for a conversion. This case goes further than it is necessary to go in the one under consideration because the loss arose from an act done after a return order had reached the ultimate carrier. If the case of Norfolk & W. Ry. Co. v. Stuart Draft Co. (109 Va. 184) is opposed to the foregoing views, I think it was not well decided and is opposed both to reason and authority.
I think the determination was right and should be affirmed.
Determination reversed, with costs, and judgment of Municipal Court affirmed, with costs.